In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Kings County (Garry, J.), dated October 30, 1989, which granted the application.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, we find that the Supreme Court did not improvidently exercise its discretion in granting the petitioner’s application to file a late notice of claim (see, Matter of Mazzilli v City of New York, 115 AD2d 604). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.